AO 98 (Rev. i?/l t) Ap;)caraa€e Bend

10 rn /.-;,>q

w

for the

UNITED STATES DISTRICT Cangt;; UC.;.

 
       

 

N th ~ D‘ t-' tofoh' ”s
01 ern ls rtc 10 j£::j_ Q§§zr;cf{i l ,J: _
tates ofAmeiica ) ";-E` Vi-_`t ’§_.f,;*{?. ' "F r='"_
v. )
CESAR VELOZ_ALONSO § Case No. 1218CR00464
Defendmzt )
APPEARANCE BOND
Defendnnt’s Agreement
t, C€SGF V@lOZ'NOnSO j (defem!mzt), agree to follow every order of this eourt, or any

 

court that considers this case, and I further agree that this bond may be forfeited if l faii:
( X ) to appear for court proceedings;

 

 

( X ) if convicted, to surrender to serve a sentence that the court may itnpose; or
( X ) to comply with all conditions set forth in the Order Setting Conditions of Reiease.
Typc of Bond
( ) (l) 'I`his is a personal recognizance bond.
( ) (2) This is an unsecured bond of $
( ><) (3) 'i`his is a secured bond of $ §§ t OC>G_;» §§ , secured by:
( ) (a) $ 7 ____ my , in cash deposited with the court.

( y ) (b) thc agreement of the defendant and each surety to forfeit the following cash or other property
g’c:’escr'.ibe tire cash or other proper{)r, t`ncfadiag claims on it - such as a lie)z, mortgage or loan - and attach proof of
ownership and vm'rre):

h ` ' ‘ ` ' - f` ¢/`{ JH-tf“€J C”/€/\/rij
aged-et +a~trrtat~e attendanth town gm rr
§ fitt€?<i`o“` W‘€ writing m r!'~r prepath

if this bond is secured by real prop rty, documents to protect the secured interest may be fried of record.

( ) (C) 3 bali bond Wilh it SOIV€IH Slll‘eiy (artaclr n copy of!he bail bond, or describe fraud ide)r!r)§» the sm'ery):

Forfeitnrc or Relcase of the Bcnd

Fc)rfeifzrre oft!te Bom/. This appearance bond may be forfeited if the defendant does not comply with the above
agreement 'l`hc court may immediately order the amount of the bond surrendered to the United States, including the
security for the hond, if the defendant does not comply with the agreement At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, ineiuding
interest and costs.

Page 2

AO 98 (Rev. 12/1 i) Appearance lioncf

 

Re!ease ofthe Bond. The conrt may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (l) the defendant is found not guiity on all charges, or (2) the defendant reports to
serve a sentence.

Doclarations

O\t'nersht‘p ofthe Property. I, the defendant ~ and each surety ~ deciare under penalty of perjury that:

(l) all owners of the property securing this appearance bond are included on the bond;

(2) the property is not subject to ciahns, except as described above; and

(3) l will not sell the property, allow further claims to be made against it, or do anything to reduce its value
while this appearance bond is in effect.

Aeceptonce. l, the defendant ~ and each surety ~ have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. l agree to this Appearance Bond.

 

I, the defendant- and each surety declare under penalty of pet jul y that this information ya (See 28 U. S. C. § 1746)

Date: [J /§ /f§/ é/M{d/

  

 

 

 

 

 

Defendant' . gnnntt e
;Mrna_. 1a \t\ re tr a § o a nn C<;tv le r a m
Sttrety/foroprrty owner ~ printed name Sttrety/property owner - signature nnd date
n Sttraty/pro;)vrty'¢owner a printed name M H Sztrety/,nropergr owner - signature and date
Srtrety/pro;)erty owner -- 1or."nttnz' name Srtt'e{)»/,t)t'opet't_;' owner ~ signature and dd!e n n w j d n
CLERK OF COURT

mata M[M _ LZ’*€,M/&¢/C/ WL

St‘gnntttre ofCt'erk or Depnty Ctet‘n

Approved

 

Jndge 's signature

